—Order, Supreme Court, New York County (Herman Cahn, J.), entered November 9, 1992, which, inter alia, denied appellant’s cross motion for leave to serve a late answer, unanimously affirmed, with costs..
Appellant failed to offer a reasonable excuse for his three year delay. (CPLR 3012 [d]; see, Abra Constr. Corp. v Hazelton Realty Corp., 105 AD2d 657.) Nor has appellant set forth a meritorious defense (see, Chinnici v Tonvin Realty Corp., 88 AD2d 609). Concur—Rosenberger, J. P., Ross, Asch and Rubin, JJ.